Citation Nr: 0208333	
Decision Date: 07/24/02    Archive Date: 07/29/02	

DOCKET NO.  97-00 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Determination of initial evaluation to be assigned for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from July 1955 to 
April 1959, from March 1987 to September 1987, and from 
January 1991 to May 1991; he also had various periods of 
active duty and inactive duty for training during the 1980's 
and 1990's.

This matter arises from various rating decisions rendered 
since May 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, that granted the 
veteran service connection for lumbosacral strain and 
assigned that disability a 10 percent rating.  Following 
compliance with the procedural requirements set forth in 38 
U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  The Board twice remanded the case to the RO 
for further development and adjudication.  That was 
accomplished to the extent possible, and the case was 
returned to the Board in May 2002 for further appellate 
consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue on appeal has been obtained, to the extent 
possible.

2.  Symptomatology associated with lumbosacral strain 
includes subjective complaints of pain and weakness, and 
objective evidence of minimal limitation of motion of the 
lumbosacral spine.


CONCLUSION OF LAW

Lumbosacral strain is not now, and has not been, more than 10 
percent disabling under applicable schedular criteria.  
38 U.S.C.A. §§  1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§  4.7, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code (DC) 
5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date. 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.   


In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was afforded various VA medical 
examinations and other clinical studies in conjunction with 
this claim.  He was issued a statement of the case, as well 
as a number of supplemental statements of the case, which 
informed him of the evidence used in conjunction with his 
claim, the pertinent laws and regulations, the adjudicative 
action taken, and the reasons and bases for the decision.  
Thus, the appellant was provided adequate notice as to the 
evidence needed to substantiate his claim.  In addition, the 
veteran was given an opportunity to undergo further VA 
physical examination in August 2001, but subsequently 
indicated that he could see no purpose in doing so because he 
believed that the evidence of record satisfactorily reflected 
the severity of the disability at issue.  Accordingly, all 
relevant facts have been properly developed to the extent 
possible, and all evidence necessary for equitable 
disposition of the issue on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

II.  Determination of Initial Rating to be Assigned for the 
Lumbosacral Strain

The veteran maintains that the disability at issue is more 
severe than currently evaluated.  He refers to symptoms of 
weakness and painful motion.  He also asserts that the 
disability at issue is more extensive in nature, i.e., he 
contends that his herniated nucleus pulposus with lumbar disc 
syndrome should be considered when evaluating his service-
connected disability.  In this regard, disability evaluations 
are based upon a comparison of clinical findings with the 
applicable schedular criteria.  38 U.S.C.A. § 1155.  
Moreover, when evaluating a given disability, its entire 
history must be taken into consideration.  See Schafrath v. 
Derwinski, 1 Vet.App. 589, 592 (1991).  However, current 
clinical findings are of paramount importance.  See 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  But see 
generally Fenderson v. West, 12 Vet.App. 119 (1999) 
(concerning the application 
of "staged" ratings in certain cases in which a claim for a 
higher evaluation stems from an initial grant of service 
connection for a given disability).  Additionally, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  The veteran's service-
connected lumbosacral strain has been evaluated pursuant to 
the provisions of 38 C.F.R. § 4.71, DC 5295.  Therein, a 10 
percent rating is warranted with characteristic pain on 
motion of the lumbosacral spine; to warrant a higher rating, 
i.e., 20 percent, muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position must be present.  It is within this context that the 
facts in this case must be examined.

The facts are as follows.  Service medical records indicate 
that the veteran pulled a muscle in his back in July 1956.  
Lumbosacral strain was diagnosed.

During VA medical treatment received in October 1994, the 
veteran complained of left hip and left leg pain beginning in 
1990.  Strength in the lower extremities was noted to be 
within normal limits.  X-rays taken reflected a bat wing of 
the transverse process of L5 on the left; otherwise, the 
vertebral bodies and intravertebral disc spaces appeared to 
be well preserved.  Muscle spasm with flattening of the 
normal lumbar lordotic curve was observed.  Lumbar strain was 
diagnosed.  The veteran underwent a magnetic resonance 
imaging of the lumbosacral spine in March 1995.  Narrowing of 
the L4-L5 intravertebral disc space with slight loss of 
intravertebral disc height, consistent with degenerative disc 
change was noted.  The diagnostic impression was a relatively 
large central and left-sided disc herniation at L4-L5, 
causing a moderate degree of central canal stenosis and 
complete stenosis of the left lateral recess.  Partial 
sacralization of L5 on the left also was noted.

The veteran underwent a VA examination of the spine in 
February 1996.  The examiner observed that the veteran had a 
normal gait and appeared to be in no acute 
distress.  Forward flexion of the lumbar spine was to 80 
degrees, while lateral flexion, rotation and extension of the 
lumbar spine was within normal limits.  The examiner's 
initial impression was degenerative joint disease of the 
lumbar spine; however, this was not confirmed on x-rays 
taken.  Instead, the bat wing of the transverse process on 
the left again was noted.  A similar VA examination was 
conducted in September of that year.  Again, the veteran's 
gait was normal, and he was able to rise on his heels and 
toes.  The examiner observed that the veteran was able to 
rise from a sitting position without any apparent difficulty.  
Forward flexion of the lumbar spine was limited to 45-50 
degrees, extension was to 25 degrees, and side bending both 
left and right was to 25 degrees.  The veteran complained of 
low back pain, but this was limited to the left side of the 
lumbar spine.

The veteran again underwent magnetic resonance imaging of the 
lumbar spine in April 2000.  The lumbar spinal canal was 
noted to be congenitally narrow throughout.  Irregularities 
regarding the L5 nerve root were noted.  Significantly, 
congenital spinal stenosis was diagnosed.  Similar findings 
were noted during a computerized tomography conducted during 
the prior February.

Because the veteran had been denied service connection for a 
herniated nucleus pulposus at L4-5, the Board remanded this 
case to the RO in June 2001 to permit the veteran to undergo 
further VA examination in order to distinguish symptomatology 
associated with his service-connected lumbosacral strain and 
that associated with his nonservice-connected herniated 
nucleus pulposus.  However, the veteran failed to report as 
requested, and indicated that he believed that the record as 
constituted sufficiently reflected the severity of his 
service-connected disability.

Although the veteran has contended otherwise, symptomatology 
associated with his herniated nucleus pulposus at L4-L5 
cannot be considered in evaluating his service-connected 
lumbosacral strain.  The RO denied service connection for a 
herniated nucleus pulposus in November 1999, and the veteran 
was notified of that denial and of his appellate rights at 
that time.  The veteran did not appeal that decision; as 
such, it became final.  See 38 U.S.C.A. § 7105.  The only 
symptomatology attributable to the veteran's lumbosacral 
strain is minimal limitation of motion accompanied by 
subjective complaints of pain.  Pain on motion is the 
prerequisite for the 10 percent disability rating that has 
been in effect since service connection was granted for the 
disability at issue; however, the additional symptomatology 
such as muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position 
required to warrant a higher evaluation is not present.  See 
38 C.F.R. § 4.71a, DC 5295; see also DeLuca v. Brown, 
8 Vet.App. 202 (1995).  Moreover, because the lumbar spinal 
stenosis diagnosed on a number of occasions is congenital in 
nature, it cannot be considered in evaluating this 
disability.  See 38 C.F.R. § 3.303(c) (2001).  

Parenthetically, it must be noted that no other DC would 
afford the veteran a higher disability evaluation.  For 
instance, only slight limitation of motion of the lumbar 
spine has been observed clinically.  As noted previously, 
forward flexion of the lumbar spine during various VA 
physical examinations has been to as much as 80 degrees and 
as little as 45-50 degrees.  Meanwhile, no more than minimal 
loss of lateral motion has been evidenced.  As such, a higher 
rating is not warranted under the provisions of 38 C.F.R. § 
4.71a, DC 5292 (2001) because limitation of motion of the 
lumbar spine as a result of strain is only mild in nature. 

III.  Extraschedular Considerations

Notwithstanding the foregoing, a rating in excess of that 
currently assigned for the veteran's service-connected 
lumbosacral strain may be granted if this disability presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2001).  There is no 
indication that this disability has required frequent 
hospitalization since the veteran's discharge from military 
service.  Although he has received treatment over the years, 
this has been sporadic at best, and was done on an outpatient 
basis.  Moreover, the reports of such treatment do not 
indicate that the veteran's ability to work has been 
compromised by symptomatology associated with this 
disability.  Absent evidence of either marked interference 
with employment or frequent periods of hospitalization for 
this disability, there is no basis to conclude that it is 
more serious than that contemplated by the aforementioned 
schedular provisions.  Thus, the failure of the RO to submit 
the case for consideration by the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
was not unreasonable in this case.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996).  

In light of the above, there is no reasonable basis upon 
which to predicate a grant of the benefit sought for any 
period since August 25, 1995, the date that service 
connection was first granted for lumbosacral strain.  
Moreover, the Board finds as to all material issues that the 
evidence is not evenly balanced and that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F. 3d. 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).


ORDER

An initial rating in excess of 10 percent for lumbosacral 
strain is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

